                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                             Case No. 2:17-cr-20053-1
                    Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
v.

CHERYL CHEATHAM,

                  Defendant.
_________________________________/

                 OPINION AND ORDER DENYING
     DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE [408]

      The Court denied Defendant's motion for compassionate release because,

among other reasons, she is fully vaccinated against COVID-19. ECF 303, PgID 3467.

Defendant now asks for compassionate release based on a fear of post-vaccination

infection. The Court reviewed the briefing and finds that a government response and

hearing are unnecessary. E.D. Mich. LR 7.1(f). For the following reasons, the Court

will deny the motion.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) she has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the BOP to bring a motion on her behalf. 18 U.S.C. § 3582(c)(1)(A). The

exhaustion condition is "mandatory." United States v. Alam, 960 F.3d 831, 833–34

(6th Cir. 2020) (alteration in original) (quoting § 3582(c)(1)(A)). Because Defendant

has exhausted her request for compassionate release based on her health, ECF 402-



                                         1
3, PgID 3023, she must satisfy "three substantive requirements" for the Court to

grant compassionate release. United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir.

2020).

         First, the Court must "find[] that . . . extraordinary and compelling reasons

warrant such a reduction." Id. at 1003 (quoting § 3582(c)(1)(A)(i)). Second, the Court

must "find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission." Id. at 1005 (quoting § 3582(c)(1)(A)

(alterations omitted)); but see United States v. Hampton, 985 F.3d 530, 532 (6th Cir.

2021) (explaining that district courts "may now 'skip step two'" because there is no

applicable policy statement) (quoting United States v. Jones, 980 F.3d 1098, 1111 (6th

Cir. 2020)). And third, the Court must consider the applicable § 3553(a) sentencing

factors. Ruffin, 978 F.3d at 1005 (quoting § 3582(c)(1)(A)).

         For the first requirement, Defendant must show that "extraordinary and

compelling reasons" warrant a reduction in sentence. § 3582(c)(1)(A)(i). "[D]istrict

courts have discretion to define 'extraordinary and compelling' on their own

initiative." United States v. Elias, 984 F.3d 516, 519–20 (6th Cir. 2021) (citing Jones,

980 F.3d at 1111; Ruffin, 978 F.3d at 1007).

         "Several cases in the Eastern District of Michigan have adopted textual

analyses to determine what reasons are 'extraordinary and compelling.'" United

States v. Powell, No. 2:12-cr-20052-2, 2021 WL 613233, at *2 (E.D. Mich. Feb. 17,

2021) (Murphy, J.) (collecting cases). An "extraordinary and compelling reason" for

compassionate release is one that is "beyond what is common, and the forcefulness of



                                           2
the evidence tends to convince the Court to release the inmate." Id. (internal

quotation marks and quotations omitted). "Put another way, an extraordinary and

compelling reason is one that is beyond what is usual, customary, regular, or common,

and is so great that irreparable harm or injustice would result if the relief is not

granted." Id. (cleaned up).

      Defendant's concerns about post-vaccination infection are not extraordinary

and compelling. To support her argument, Defendant cites United States v. Sweet,

No. 07-20369, 2021 WL 1430836 (E.D. Mich. Apr. 15, 2021), for the proposition that

an inmate may be susceptible to COVID-19 even after receiving a vaccination. ECF

408, PgID 3480–81. But the Court, like other courts, will decline to follow Sweet and

adhere to the well-established point that there is no extraordinary and compelling

reason to grand a vaccinated inmate compassionate release. See, e.g., United States

v. Smith, --- F. Supp. 3d ---, 2021 WL 1890770, at *5 (E.D. Cal. May 11, 2021)

(declining to follow Sweet). As the Court noted in the previous order denying

Defendant's motion for compassionate release, Defendant received both doses of the

Moderna vaccination. ECF 404, PgID 3466. And "[t]he Moderna vaccine is

exceptionally safe and effective, preventing 94.1% of infections in clinical trials." Id.

(quoting United States v. Smith, No. 17-cr-20753, 2021 WL 364636, at *2 (E.D. Mich.

Feb. 3, 2021)). And because Defendant is fully vaccinated from "COVID-19, her

'susceptibility to the disease is [not] extraordinary and compelling for purposes of

§ 3582(c)(1)(A).'" Id. (quoting Smith, 2021 WL 364636, at *2). In sum, the Court will

apply the same law as several other courts in the Eastern District of Michigan and



                                           3
find that Defendant does not have an extraordinary and compelling reason for release

based on COVID-19 because she is fully vaccinated. United States v. Collier, 15-cr-

20074-1, 2021 WL 1560079, at *2 (E.D. Mich. Apr. 21, 2021) (Murphy, J.) (collecting

cases). The Court will therefore deny Defendant's second motion for compassionate

release.

      WHEREFORE, it is hereby ORDERED that Defendant's second motion to

reduce sentence [408] is DENIED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: June 29, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 29, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         4
